DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of “the channel opening of the lengthwise channel is located in an outer surface of the extruded heat conductive metal” (claim 7 and 20) and “the heat transfer cement is further included in a portion of the channel of the lengthwise opening located in the outer surface of the extruded heat conductive metal” (claim 8) in combination with limitations of “first and second curved mounting surfaces extending on opposite side of the lengthwise” in claim 1 or claim 19 must be shown or the feature(s) canceled from the claims 7,8 and 20.  No new matter should be entered. Figures 18 and 19 discloses that the channel opening (416,516) of the lengthwise opening located in the outer surface of the extruded heat conductive metal, however, there is only one mounting surface.  Figure 2 discloses two mounting surfaces (14), extending on opposite side of the lengthwise channel  (16), however, the channel opening of the lengthwise channel is not located in an outer surface. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7,8 and 20, the claimed subject matter of “the channel opening of the lengthwise channel is located in an outer surface of the extruded heat conductive metal” (claims 7 and 20) and “the heat transfer cement is further included in a portion of the channel of the lengthwise opening located in the outer surface of the extruded heat conductive metal”  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15-20 of U.S. Patent No 9,841,239. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims 1-6 and 9-20 of the application and claims 1-11 and 15-20 lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims 1-6 and 9-20 are in effect a . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yagnik et al. (US 6,410,893) discloses a thermally conductive material with a tracer tube.
Barth et al. (US 5,086,836) discloses a retarding heat tracing system.
McD. Cameron (US 8,430,167) discloses arcuated control line encapsulation. 
Pitzer et al. (US 6,905,566) discloses an isolated tracer. 
Thompson (US 6,810,916) discloses a heated drained line apparatus.
Pitzer et al. (US 6,131,617) discloses a safety enhanced heat tracing.
Bilbro et al. (US 3,834,458) discloses a pipe heat transfer assembly.
Montierth et al (US 4,791,277) discloses a heating and insulation arrangement. 
Wojtecki et al. (US 4,401,156) discloses a heat transfer apparatus.
Wojtecki et al. (US 4,346,277) discloses a package electrical heating element.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763